Citation Nr: 0431042	
Decision Date: 11/23/04    Archive Date: 11/29/04

DOCKET NO.  03-16 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to a rating higher than 30 percent for a right 
eye disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel






INTRODUCTION

The veteran served on active duty from March 1955 to March 
1957.

This case comes before the Board of Veterans' Appeals (Board) 
from a July 2002 RO rating decision which denied a rating 
higher than 30 percent for a service-connected right eye 
disability.  


FINDING OF FACT

The veteran has right eye visual acuity which is limited to 
light perception only, and left eye visual acuity which is 
not worse than 20/40.


CONCLUSION OF LAW

The criteria for a rating higher than 30 percent for a right 
eye disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.84a, Diagnostic Code 6070 (2003). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from March 1955 
to March 1957.  His service medical records show that in 
November 1955 he was struck in the right eye by a spring from 
a machine gun while in training.

In May 1957, the RO granted service connection for residuals 
of a right eye injury, assigning a noncompensable rating for 
the condition.

In December 1978, the RO granted an increased rating to 10 
percent for the service-connected right eye disability.  In 
February 1980, the condition was assigned a 20 percent 
rating, and in May 1981 a 30 percent rating was assigned for 
the condition.

In July 2001, the veteran filed his claim for an increased 
rating for his service-connected right eye disability.

In June 2002, the veteran was given a VA eye examination.  It 
was indicated that he had corrected and uncorrected vision in 
his right eye that was limited to light perception only, and 
corrected left eye vision of 20/40 and uncorrected left eye 
vision of 20/60.  It was noted that he had been blind in his 
right eye since 1956, and that he had cataracts which were 
worse in the right eye.  

In a private medical record from 2002, it was indicated that 
the veteran's left eye vision was declining, and he suffered 
from cataracts.  It was noted that corrected vision in his 
right eye both near and far was limited to light perception 
only, and his corrected vision in his left eye both near and 
far was 20/50.  

VA outpatient treatment records dated from 2002 to 2003 note 
blindness in the veteran's right eye, with visual acuity in 
the eye being limited to light perception only.  In March 
2002 intake records show a left eye visual acuity of 20/80, 
and 20/50 in September 2002.  In January 2003 intake records 
show a left eye visual acuity of 20/80, and also show 20/80 
in April 2003.  Assessments from March 2002 were right eye 
with light perception only secondary to injury in 1955 with 
mature cataract and history of central retinal scar with 
suspect traumatic hyphema and comotio retinae, vague 
complaints of a blind spot in the left eye with visual field 
testing which was stable according to the veteran, a history 
of Bell's palsy with epiphora for three years, and a history 
of glaucoma drops bilaterally for years.  Assessments from 
September 2002 were similar, with 20/25 vision in the left 
eye being noted.  Assessments from January 2003 and April 
2003 included left eye vision of 20/30.  



II.  Analysis

A.  VCAA

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
appellant's claim.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), went into effect.  VA has promulgated 
revised regulations to implement these changes in the law.  
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2002).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).
  
In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the appellant of evidence and 
information necessary to substantiate his claim and  inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b);  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate his 
claim and which information and evidence he was to provide to 
VA and which information and evidence VA would attempt to 
obtain on his behalf by means of the discussions in a letter 
dated in October 2003, the September 2002 statement of the 
case, and the April 2003 and February 2004 supplemental 
statements of the case.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c),(d).  
The duty to assist also includes obtaining records of 
relevant treatment at VA facilities, and any other relevant 
records held by any Federal department or agency identified 
by the appellant.  If VA is unable to obtain records 
identified by the appellant, VA must notify him of the 
identity of the records that were not obtained, explain the 
efforts taken to obtain the records, and describe any further 
action to be taken.

The Board finds that VA has met its duty to assist the 
appellant in the development of his claim under the VCAA.  A 
VA examination has been provided which addresses the 
disability at issue.  Service, VA, and private medical 
records have been associated with the claims file, and there 
do not appear to be any outstanding medical records that are 
relevant to this appeal.  The appellant was advised to 
provide VA with information concerning any evidence he wanted 
VA to obtain or to submit the evidence directly to VA.  

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  

B.  Increased rating for a right eye disability

The appellant argues that his service-connected right eye 
disability is more disabling than is contemplated by the 
currently assigned 30 percent disability rating. 

When rating the veteran's service-connected disability, the 
entire medical history must be considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim.  Francisco v. Brown, 7 Vet. 
App. 55 (1994). 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Visual acuity is rated based upon the best distant vision 
obtainable after correction by glasses.  38 C.F.R. § 4.75.  
Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  38 C.F.R. § 4.80.  VA law permits 
compensation for a combination of service-connected and 
nonservice-connected disabilities, including blindness in one 
eye as a result of service-connected disability and blindness 
in the other eye as a result of nonservice-connected 
disability, as if both disabilities were service-connected, 
provided that the nonservice-connected disability is not the 
result of the veteran's own willful misconduct.  38 C.F.R. § 
3.383(a).

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at 1 foot (.30 m.) and when further 
examination of the eyes reveals that perception of objects, 
hand movements, or counting fingers cannot be accomplished at 
3 feet (.91 m.), with lesser extents of visions, particularly 
perception of objects, hand movements, or counting fingers at 
distances less than 3 feet (.91 m.), being considered of 
negligible utility.  38 C.F.R. § 4.79.

Blindness in one eye, having only light perception, will be 
considered 30 percent disabling if visual acuity in the other 
eye is 20/40 or better.  38 C.F.R. § 4.84a, Diagnostic Code 
6070.

A 40 percent rating, or higher, is warranted only if there is 
anatomical loss of the eye and visual acuity in the other eye 
is 20/40 or worse, if there is blindness in one eye and 
visual acuity of 20/50 or worse in the other eye, or in the 
event of enucleation.  38 C.F.R. §§ 4.80, 4.84a, Diagnostic 
Codes 6066, 6069.

The veteran is service-connected for a right eye disability.  
However, he is not service connected for a left eye 
disability.  Where service connection is in effect for only 
one eye, the visual acuity in the nonservice-connected eye is 
considered to be normal (20/40 or better) unless there is 
blindness in that eye.  38 U.S.C.A. 
§ 1160(a)(1); 38 C.F.R. §§ 3.383, 4.84a, Diagnostic Code 
6070; Villano v. Brown, 10 Vet. App. 248, 250 (1997).

The percentage evaluation for impairment of visual acuity 
will be found from Table V by intersecting the horizontal row 
appropriate for the Snellen index for one eye and the 
vertical column appropriate to the Snellen index of the other 
eye.  38 C.F.R. § 4.83a.

The evidence shows that the veteran is blind in his right 
eye, having light perception only.  With respect to his left 
eye visual acuity, which must be determined in order to 
evaluate the proper disability rating under 38 C.F.R. § 
4.84a, Table V, the record reflects that the majority of the 
veteran's left eye visual acuity scores, including the most 
recent scores, are 20/40 or better.  The Board acknowledges 
that a couple of intake scores from VA outpatient treatment 
records dated in 2002 and 2003 indicate readings of 20/50 and 
20/80; however, following examination on these occasions 
final assessments of left eye visual acuity were all 20/30 or 
better.  As these findings represent the examiner's final 
determinations, and are also more consistent with the 2002 VA 
examination left eye visual acuity score of 20/40, the Board 
accords them greater probative value than the intake scores.  
Thus the Board finds, for the purpose of determining the 
appropriate disability rating for diminishment of central 
visual acuity under 38 C.F.R. § 4.84a, Table V, that the 
preponderance of the evidence establishes that the veteran's 
left eye visual acuity is no worse than 20/40.

Based on the medical findings of light perception only for 
the right eye and 20/40 for the left eye, 38 C.F.R. § 4.84a, 
Table V produces a disability percentage rating of 30 percent 
under Diagnostic Code 6070.  The Board accordingly concludes 
that the veteran is entitled to a rating of 30 percent for 
his service-connected right eye disability under Diagnostic 
Code 6070.

The veteran has been assigned a 30 percent rating for his 
right eye disability.  When only one eye's disability is 
service-connected, the maximum evaluation for total loss of 
vision of that eye is 30 percent, unless there is (a) 
blindness in the non-service connected left eye; (b) 
enucleation of the service-connected right eye; or (c) 
serious cosmetic defect.  38 C.F.R. §§ 3.383, 4.80.  None of 
those criteria are met here.  As discussed above, the visual 
acuity in the veteran's left eye is 20/40.  Neither eye has 
been enucleated.  There is no evidence of visible distortion 
or any other type of cosmetic defect.

The Board has considered whether the veteran's right eye 
disability could be evaluated under any other diagnostic 
codes, but finds that a rating higher than 30 percent is not 
warranted under any diagnostic code.  Initially, the Board 
notes that service connection has not been granted for 
glaucoma and cataracts.  As the veteran clearly retains both 
eyes, the provisions of 38 C.F.R. § 4.84a, Diagnostic Code 
6066, are not for application.  In addition, as there is no 
evidence suggesting impairment of ocular muscle function, the 
provisions of 38 C.F.R. § 4.84a, Diagnostic Code 6090, are 
also not for application.  A rating in excess of 30 percent 
is also not available under 38 C.F.R. § 4.84a, Diagnostic 
Code 6080, pertaining to impairment of field of vision.  As 
service connection is not in effect for a left eye 
disability, only those provisions of the diagnostic code 
relating to unilateral concentric contraction or unilateral 
loss of visual field are for application; a maximum 30 
percent rating is assignable for unilateral concentric 
contraction or loss of visual field.  Finally, a rating in 
excess of 30 percent is not available under Diagnostic Code 
6029, for aphakia.  Diagnostic Code 6029 only provides for a 
30 percent rating, and specifically prohibits combining the 
30 percent rating with any other rating for impaired vision.

Therefore, the Board concludes that the preponderance of the 
evidence is against the veteran's claim for a rating in 
excess of 30 percent for his service-connected right eye 
disability.  Visual impairment consisting of blindness or 
light perception only in the right eye, combined with 20/40 
vision in the left eye, warrants a 30 percent disability 
rating.  38 C.F.R. § 4.84a, Diagnostic Code 6070.  A higher 
rating is not warranted under other diagnostic codes.  
Accordingly, a rating in excess of 30 percent is not for 
assignment.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 


ORDER

Entitlement to a rating higher than 30 percent for a right 
eye disability is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



